Citation Nr: 0929606	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  08-22 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD), depression, and/or generalized anxiety 
disorder.

2.  Entitlement to service connection for a right knee 
disability. 

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right ankle 
disability.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for flat feet, claimed 
as fallen arch.

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.

8.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to March 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the RO that, 
in pertinent part, denied the Veteran's claims.  The Veteran 
filed timely appeals of these determinations to the Board.  

In April 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of these proceedings has been associated with the 
Veteran's claims file.  At the hearing the record was held 
open for 60 days in order to allow that Veteran time to 
submit additional evidence relevant to his claims.  
Additional evidence was submitted at the hearing, accompanied 
by a waiver of initial RO consideration in accordance with 
38 C.F.R. § 20.1304 (2008).  This evidence will be considered 
by the Board in reviewing the Veteran's claims.  After the 
hearing additional evidence was submitted that was not 
accompanied by a waiver of RO consideration.  However, in 
light of the prior waiver and the fact that the record was 
specifically left open to receive additional evidence, the 
Board finds that an additional waiver is not necessary and 
the Board may consider the evidence in the first instance.  

The issues of entitlement to service connection for 
hypertension, headaches and a psychiatric disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  At a hearing before the Board in April 2009, and prior to 
the promulgation of a decision in the appeal, the Veteran 
notified VA that he wished to withdraw his claims for 
entitlement to service connection for right and left ankle 
disabilities, right and left knee disabilities, and flat 
feet.  

2.  In a December 2006 decision, the Board denied the 
Veteran's claims for service connection for headaches and 
hypertension; the Veteran was notified of this decision but 
he did not appeal it to the U.S. Court of Appeals for 
Veterans Claims.  

3.  The evidence added to the record since the December 2006 
Board decision denying service connection for hypertension 
and headaches is not cumulative or redundant, and when 
considered with previous evidence of record, relates to 
unestablished facts and raises a reasonable possibility of 
substantiating the claims.  

4.  Chronic hypertension was not demonstrated in service nor 
did it manifest to a compensable degree within one year from 
service.  Isolated elevated blood pressure readings in 
service are determined not to be indicative of continuing 
hypertension.  



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal 
by the Veteran concerning the issue of entitlement to service 
connection for a right knee disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).  

2.  The criteria for the withdrawal of a Substantive Appeal 
by the Veteran concerning the issue of entitlement to service 
connection for left knee disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).  

3.  The criteria for the withdrawal of a Substantive Appeal 
by the Veteran concerning the issue of entitlement to service 
connection for a right ankle disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).  

4.  The criteria for the withdrawal of a Substantive Appeal 
by the Veteran concerning the issue of entitlement to service 
connection for a left ankle disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).  

5.  The criteria for the withdrawal of a Substantive Appeal 
by the Veteran concerning the issue of entitlement to service 
connection for flat feet have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).  

6.  Subsequent to the final December 2006 Board decision, new 
and material evidence has been received to reopen the claim 
for service connection for hypertension.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

7.  Subsequent to the final December 2006 Board decision, new 
and material evidence has been received to reopen the claim 
for service connection for headaches.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).  
8.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204 (2008).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2008).  

In this case, the record indicates that, in an April 2009 
hearing before the Board, the Veteran stated that he wanted 
to withdraw his appeal as to the claims of service connection 
for right and left ankle disabilities, right and left knee 
disabilities, and flat feet.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration regarding these claims.  Accordingly, the Board 
does not have jurisdiction to review them, and they are 
dismissed.  

II.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008). 

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

Specific to requests to reopen a previously denied claim, a 
claimant must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

In correspondence dated in August 2008, VA satisfied its duty 
to notify the Veteran.  Specifically, the RO notified the 
Veteran of:  information and evidence necessary to 
substantiate his claims, including a claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  Information pertaining to how 
disability ratings and effective dates were assigned was also 
provided.  Finally, the letter provided detailed information 
pertaining to the reasons for the prior denials of the claims 
for service connection for hypertension and headaches and the 
type of evidence that was necessary to reopen those claims.  
Consequently, the Board finds that the notice provisions of 
the VCAA have been satisfied.  See Dingess, Kent, supra.  

Additionally, VA has done everything reasonably possible to 
assist the Veteran with respect to his claim for benefits 
addressed in the decision portion of this document in 
accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  
Service and VA, as well as private medical records, have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
submitted additional evidence at his personal hearing and 
waived RO review of that evidence.  There is no indication in 
the record that there are outstanding records to be requested 
or obtained by VA.  Therefore, the Board finds that the 
duties to notify and assist have been met, with respect to 
the issue being finally decided in this appeal.  

III.  New and Material Evidence

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c) (West 2002); 38 C.F.R. § 20.1100 (2008); see also 
Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  An 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed, unless the evidence is inherently 
incredible or consists of statements which are beyond the 
competence of the person making them.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The Veteran's initial claims for service connection for 
hypertension and headaches were denied by the Board in a 
December 2006 decision.  The Veteran was informed of this 
decision, but he did not appeal it.  Hence, it became final.  

The evidence of record at the time of the December 2006 Board 
decision included the Veteran's service treatment records 
which showed that he had elevated blood pressure readings, 
including prior to the time he entered service.  The records 
also showed non-elevated blood pressure readings during 
service; and hypertension was not diagnosed.  Additionally, 
there were no post service treatment records showing that the 
Veteran had hypertension manifested to a compensable degree 
within one year following his discharge from service, and an 
August 2000 VA treatment record revealed that the Veteran did 
not have hypertension.  In 2001, the Veteran was prescribed 
medication for hypertension for the first time.  A VA 
physician reviewed the Veteran's claims file in March 2006, 
to include the service treatment records, and concluded that 
it was less likely that the Veteran had hypertension in 
service.  Consequently, the Board concluded that the evidence 
did not show that the Veteran's hypertension began in 
service, was manifest to a compensable degree within one year 
of his discharge, or that it was otherwise related to his 
period of active duty.  Finally, although the Veteran's 
service treatment records showed that he was seen for 
complaints of headaches on several occasions, the medical 
evidence did not show that the Veteran currently had a 
chronic headache disability.  Therefore, the claims were 
denied.  

The evidence submitted since the Board's December 2006 
decision includes private medical treatment records and 
statements submitted by the Veteran in support of the claims.  
Of particular significance is a report of the Veteran's 
private physician dated in February 2008 indicating that the 
Veteran has hypertension and headaches and that these 
conditions appeared to be service-connected and most likely 
caused by or a result of his military duties.  Additionally, 
in a June 2007 letter, T. Livingston, M.D., stated that 
according to the Veteran's VA records, he was diagnosed with 
hypertension in August 1984, when his blood pressure reading 
was 134/92.  He also noted that on several occasions, he had 
diastolic pressure readings greater than 90 which is 
diagnostic of hypertension.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the Veteran's claims and is not cumulative or 
redundant in nature.  Specifically, the evidence demonstrates 
that the Veteran has hypertension and a headache disorder 
that have been attributed to service by medical 
professionals.  Consequently, the Board finds that the 
evidence is new and material as defined by 38 C.F.R. 
§ 3.156(a), and the claims are therefore reopened.  

IV.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2008).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

Certain chronic disabilities, such as hypertension, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Upon reviewing all of the evidence of record, the Board again 
concludes that the preponderance of the evidence is against a 
finding that hypertension was incurred in service or 
manifested to a compensable degree within one year following 
service.  The Veteran's service treatment records do show 
that he had elevated blood pressure readings, to include 
prior to the time the veteran entered active duty.  However, 
they also showed non-elevated blood pressure readings and 
chronic hypertension was not diagnosed during his period of 
active service.  Moreover, there are no treatment records 
dated shortly after the Veteran's discharge from active duty 
to show that his current hypertension was manifest to a 
compensable degree within one year following his release from 
service.  (VA's Rating Schedule provides that a 10 percent 
rating is warranted for hypertension when diastolic pressure 
is predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; with a history of diastolic 
pressure predominantly 100 or more that requires continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, including Note 1 (2008)).  In fact, an August 2000 
VA treatment record reported that the Veteran did not have 
hypertension.  The earliest finding of chronic hypertension 
in the medical records is a 2001 VA treatment report that 
showed that medication was prescribed for hypertension, which 
is more than 10 years after the Veteran's discharge from 
military service.  

A medical professional concluded that the elevated blood 
pressure readings the Veteran experienced in service were not 
found to be representative of chronic hypertension, and the 
Board finds that there is insufficient medical evidence 
demonstrating continuity of symptomatology between the time 
the Veteran was discharged from service until 2000 - and this 
gap in time goes against the Veteran's claim.   See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  Additionally, a VA physician examined the 
Veteran and reviewed his claims file, to include the service 
treatment records in March 2006.  He concluded that it was 
less likely that the Veteran had hypertension in service.  He 
explained that three blood pressure readings were needed to 
officially diagnose hypertension; however, the Veteran had 
normal blood pressure readings both during his period of 
active duty as well as at the time of his discharge.  

The Board acknowledges the additional evidence submitted by 
the Veteran - notably the June 2007 and February 2008 letters 
from private physicians who have concluded that the Veteran's 
hypertension began in service.  However, the February 2008 
letter was not based on a review of any of the Veteran's 
medical records, including his service treatment records.  In 
fact, it appears that the statement was rendered based solely 
on the Veteran's reported history.  As such, the Board finds 
that it is of limited probative value on the question of when 
the Veteran's hypertension was initially manifest.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (medical 
professionals are not competent to transform a lay history, 
unenhanced by medical comment, into competent medical 
evidence based on their status as medical professionals).  
Although Dr. Livingston refers to the elevated blood pressure 
reading in service, he does not cite to any other dated 
clinical records to support his conclusion that the Veteran's 
hypertension began in service.  In light of the findings in 
service, as well as the absence of a diagnosis of 
hypertension until 2001, the Board finds that this opinion is 
also of limited probative value because it is based on an 
inaccurate factual background.  

Hence, the Board finds that the March 2006 VA opinion to be 
more probative on the issue and it has been accorded more 
weight in the Board's conclusion.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998) (It is the responsibility of the 
Board to determine the probative weight to be ascribed as 
among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hypertension, and the benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.  Hence, the claim must be denied.  
ORDER

The appeal concerning the claims of entitlement to service 
connection for right and left knee disabilities, right and 
left ankle disabilities, and flat feet are dismissed.  

New and material evidence has been presented and the claim 
for service connection for hypertension is reopened; the 
appeal is allowed to this extent only.  

New and material evidence has been presented and the claim 
for service connection for headaches is reopened; the appeal 
is allowed to this extent only.  

Service connection for hypertension is denied.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims of entitlement to service 
connection for a psychiatric disability and headaches must be 
remanded for further action.

At the time of the Board's December 2006 decision, the 
evidence did not show that the Veteran had a chronic headache 
disorder.  The additional evidence indicates that the Veteran 
has currently been diagnosed with chronic headaches that may 
be related to his military service.  Hence, in order to 
satisfy the requirements of the VCAA, the Board finds that an 
examination and opinion based on a full review of the records 
is necessary.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008).

With regard to the Veteran's claim for a psychiatric 
disability, the Board observes that the Veteran has been 
diagnosed with depression, anxiety, and PTSD.  At his 
personal hearing, the Veteran testified that a buddy of his 
in the service, a Sergeant Bridgeport, was killed playing 
Russian roulette and that he witnessed the aftermath of this 
accident.  Subsequently, he submitted a lay statement 
confirming the incident from a fellow serviceman.  The 
Veteran also testified that another friend in the service, 
Steven Peyton, drowned while he was stationed in Germany.  
These incidents are capable of verification, and an effort to 
verify them through official channels must be made.  The 
Veteran must also be afforded a VA examination.  

On going medical records should also be obtained.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers who have 
treated him for his headache disorder 
and psychiatric disorder since February 
2009.  If any requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  The Veteran should be afforded a VA 
examination in order to determine whether 
he currently has a chronic headache 
disorder that began in or is otherwise 
related to his military service.  It is 
imperative that the examiner who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of a 
headache disability and state whether the 
Veteran currently has a chronic headache 
disability.  If a chronic headache 
disorder is diagnosed, the examiner 
should provide an opinion as to whether 
the disability had its onset in service 
or is otherwise related to the Veteran's 
military service.   The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

3.  The RO should take contact the 
Veteran and request that he provide any 
additional information, including 
specific dates (within a three month 
period), and locations, of the two 
incidents noted above.  The Veteran 
should be advised that this information 
is necessary to obtain supportive 
evidence of the claimed stressful events 
in service and that he must be specific 
as possible, because without such details 
an adequate search for verifying 
information cannot be conducted.  The RO 
should then review the entire claims 
file, including the Veteran's medical 
treatment records and previous statements 
of stressors, and any information 
submitted by other individuals or 
otherwise obtained pursuant to this 
remand, and prepare a summary of all 
claimed stressors.  

If the necessary timeframe is acquired 
from the Veteran, the summary of the 
Veteran's claimed stressors, and all 
associated documents, should be sent to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC), 7701 Telegraph 
Road, Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802, for 
verification.   The JSRRC should be 
requested to provide any information that 
might corroborate the Veteran's alleged 
stressors.  If the JSRRC is unable to 
corroborate a stressor, the RO must 
inform the Veteran of the results of the 
requests for information about the 
stressors.  All indicated action to 
verify any claimed stressor event must be 
undertaken in this regard.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the Veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and likely 
etiology of any psychiatric disorders 
found to be present.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
Veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any psychiatric disabilities found to 
be present.  All necessary tests should 
be conducted, and the examiner must 
indicate whether the Veteran has PTSD as 
a result of a verified stressor.  In 
doing so, the examiner should comment on 
the medical evidence of record as well as 
the specific stressor information upon 
which a diagnosis is made.  

If a psychiatric disability other than 
PTSD is diagnosed, the examiner should 
offer an opinion to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that any 
currently diagnosed disability had its 
onset in service or is otherwise related 
to his military service.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.  

5.  After completion of the foregoing, 
the RO should re-adjudicate the Veteran's 
claims in light of all the evidence of 
record.  If any determination remains 
adverse to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


